Citation Nr: 0613686	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-23 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip fracture.

2.  Entitlement to an increased rating for bilateral pes 
planus with plantar warts, calluses, and hammertoes, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for bilateral tinea 
pedis with tinea unguium, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for peptic ulcer 
disease, currently rated as 20 percent disabling.

5.  Entitlement to an initial compensable rating for 
residuals of a fractured fourth finger of the left, non-
dominant, hand.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
September 1968, and again from July 1971 to January 1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.  

The Board notes that the veteran appealed a July 2003 
increase in rating to 30 percent for obstructive ventilator 
disease, but did not perfect that appeal by submitting a 
substantive appeal within one year of the rating decision or 
within sixty days from the issuance of the Statement of the 
Case with respect to that issue in August 2004.  See 
38 C.F.R. § 20.202.  As such, the only issues on appeal are 
as set forth on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

In January 2003, the veteran was given notice of his rights 
and responsibilities under the Veterans Claims Assistance Act 
of 2000 (VCAA) with respect to all of his claims on appeal.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In March 
2006, he was given additional notice to ensure proper 
compliance with the VCAA pursuant to a decision rendered by 
the United States Court of Appeals for Veterans Claims 
(Court) on March 3, 2006.  The RO, however, did not 
readjudicate the claims following the most recent notice.  As 
such, the notice given is considered to be "post-
decisional."

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently addressed the timing and adequacy 
of VCAA notice and specifically pointed out that in order for 
VA's duty to notify to be met, proper notice must be given 
prior to the initial decision on a claim, and in those 
instances where such notice is not provided in a timely 
fashion, any possible prejudice can only be cured by 
subsequent readjudication of the claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  As such, 
VA must readjudicate the claims here on appeal to cure any 
possible prejudice caused by the post-decisional notice.

Accordingly, this matter is remanded for the following 
action:

Review the case on the basis of any 
additional evidence obtained since the 
March 2006 VCAA notice.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





